Citation Nr: 0628068	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a left knee lateral meniscus tear.

2.  Entitlement to a disability rating in excess of 10 
percent for left knee instability.

3.  Entitlement to a disability rating in excess of 10 
percent for right knee arthritis.

(The issue of entitlement to a clothing allowance pursuant to 
38 U.S.C.A. § 1162 (West 2002) is the subject of a separate 
decision).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to June 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran offered testimony before the undersigned Veterans 
Law Judge at a Travel Board hearing at the RO in December 
2003.  

The appeal was remanded to the RO via the Appeals Management 
Center (AMC), in June 2004.  The development directed in the 
Remand has been completed, and the claim has been returned to 
the Board for appellate review.  

In his claim for increased ratings, the veteran stated that 
he was unable to work due to his service-connected 
disabilities.  This matter is referred to the RO for 
appropriate action. 




FINDINGS OF FACT

1.  Residuals of a left knee lateral meniscus tear are 
manifested by limitation of extension to not more than 10 
degrees, without nonunion of the tibia and fibula, or 
ankylosis.  

2.  The veteran's left knee impairment is not productive of 
moderate recurrent subluxation or lateral instability.  

3.  Right knee arthritis is not manifested by flexion limited 
to 15 degrees or any limited extension. 


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
residuals of a left knee lateral meniscus tear, based on 
limitation of extension, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 
(DC) 5261 (2005).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left knee lateral meniscus tear, based on 
anything other than limitation of extension, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes (DC) 5010, 5260 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for recurrent instability of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code (DC) 5257 (2005).

4.  The criteria for an evaluation of 20 percent, and no 
more, for residuals of right knee arthritis are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes (DC) 5010, 5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings of the Knees

Service connection for a tear of the left lateral meniscus 
has been effective since June 1975, and a 30 percent rating 
has been in effect since January 1978.  Service connection 
for recurrent instability of the left knee, rated at 10 
percent, has been in effect since July 1997.  Service 
connection for arthritis of the right knee, rated at 10 
percent, has been in effect since October 1996.  The veteran 
filed the instant claim for increased ratings in August 2001.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994) (emphasis added).  
Therefore, the records associated with the veteran's current 
level of disability proximate to the reopened claim date and 
beyond are those that are most relevant to the appeal.  
Conversely, earlier medical reports such as the service 
medical records do not reflect a current level of disability 
and are not of significant probative value as to the 
propriety of the current disability rating.        

The veteran has urged that his knee disabilities are more 
disabling than current ratings reflect.  He testified before 
the undersigned that he wears a brace for the knees at night, 
and that he takes pain medication which helps only somewhat.  
He has urged that the VA has failed to review all of his 
medical records.  The Board points out that while it has 
considered all of the evidence of record, including VA 
examinations, treatment records from the VA Medical Center 
(VAMC) referred to by the veteran, and testimony and written 
argument, where service connection already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Residuals of a Left Knee Lateral Meniscus Tear

There are two separate disability ratings assigned for the 
left knee.  First, the veteran's residuals of a left knee 
lateral meniscus tear are rated under Diagnostic Code 5010-
5260.  The hyphenated diagnostic code in this case indicates 
that arthritis due to trauma under diagnostic code 5010 is 
the service-connected disorder, and it is rated as if 
limitation of flexion under diagnostic code 5260 were the 
residual condition.  See 38 C.F.R. § 4.27.  The normal range 
of motion for the knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2005).  
Under Diagnostic Code 5260, flexion of the leg limited to 
60 degrees warrants a noncompensable evaluation; flexion 
limited to 45 degrees warrants a 10 percent evaluation; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
The veteran has been assigned the highest possible rating 
under this Diagnostic Code.  

The veteran has, as demonstrated on both the July 2002 and 
the December 2004 VA orthopedic examinations, extension 
limited to 10 degrees.  When there is extension limited to 10 
degrees, a 10 percent rating is for application.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).  When there is 
extension limited to 15 degrees, a 20 percent rating is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  

The veteran is entitled to a separate 10 percent rating, but 
no more, for his limited extension of the left knee pursuant 
to VAOPGCPREC 9-2004, which provides that a veteran can 
receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, there is no basis to assign an evaluation in excess 
of 10 percent based on this criteria, as extension is not 
limited to beyond 10 degrees.  

No higher criteria under different diagnostic code can be 
applied.  There is no indication of ankylosis or tibia and 
fibula nonunion.  See 38 C.F.R. § 4.71a, DC's 5256, 5262.  

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).  However, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, since the veteran has been granted the maximum rating 
possible under Diagnostic Code 5260, the analysis required by 
DeLuca, supra, would not result in a higher schedular rating.  
Nor would it result in a higher schedular rating under 
Diagnostic Code 5261, as the examiner described no additional 
functional limitations, including no diminished power or 
range with repetition, and no weakened movement or fatigue 
were shown.  

As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds that the evidence supports a separate 
10 percent rating for limited extension of the left knee as a 
residual of the left lateral meniscus tear.  However, other 
than that, there is no other provision upon which to assign a 
higher rating for the veteran's residuals of the left lateral 
meniscus tear.

Left Knee Instability

The veteran's left knee instability is rated under Diagnostic 
Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  
Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight impairment of a knee, a 20 percent 
evaluation is assigned for moderate impairment of a knee and 
a 30 percent evaluation is assigned for severe impairment of 
a knee as measured by the degree of recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Examinations in July 2002 and December 2004, and 
treatment records fail to document moderate recurrent 
subluxation or lateral instability of the left knee.  Thus, 
an increased rating based on this Diagnostic Code is not 
warranted.  The claim must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Right Knee Arthritis

As with the residuals of left lateral meniscus tear, the 
veteran's right knee arthritis is rated under Diagnostic Code 
5010-5260 for arthritis due to trauma under diagnostic code 
5010, with limitation of flexion under diagnostic code 5260 
being the residual condition.  See 38 C.F.R. § 4.27.  The VA 
examination dated in July 2002 shows range of motion from 0 
to 105 degrees, with no crepitus, warmth, erythema, 
tenderness or instability and no scarring.  Neither range of 
motion nor strength diminished with repetitive testing.  On 
VA examination in December 2004, range of motion of the knee 
was 0 to 20 degrees with pain at both extremes, but no 
diminution of range with repetitive testing.  There was no 
recurrent subluxation or instability.  The examiner noted 
several X-rays in the record showing mild right knee 
osteoarthritis.  

Resolving reasonable doubt in the veteran's favor, a 20 
percent rating is warranted under Diagnostic Code 5260 based 
on limited flexion to 20 degrees.  However, the evidence does 
not support a higher rating under this code since flexion is 
not limited to 15 degrees, nor does it support an increased 
rating based on any other code, as there is no limited 
extension, instability, recurrent subluxation, ankylosis or 
malunion of the tibia and fibula.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5260, 5261, 5262, 5257, 5256.  

In addressing the DeLuca criteria, the Board finds no basis 
for assignment of a higher rating, as the record shows no 
additional function limitation not already contemplated by 
the 20 percent rating assigned herein.  Examinations showed 
no diminished power or range of motion with repetitive 
testing.  The joint did not exhibit weakened movement, excess 
fatigability, or incoordination, beyond that consistent with 
the 20 percent rating, and pain has been noted but does not 
causes additional significant functional limitations during 
flare-ups, or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1998).  

As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds that the evidence supports a 20 percent 
rating, and no more, for limited flexion of the right knee.  

Extraschedular Consideration

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating at this time.  The VA 
examination findings persuasively demonstrate that the 
schedular ratings assigned are adequate in this case.  The 
veteran's reported unemployment has been due to a variety of 
factors, self-reported in his December 2004 examination.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service under 38 C.F.R. § 
3.321 is not warranted.  

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letter dated in October 2001, VA advised the veteran of 
the essential elements of the VCAA.  However, this letter was 
not fully informative and compliant with controlling law and 
regulations, so an additional letter was sent by the AMC in 
November 2004.  This letter informed the veteran of the 
elements necessary to establish his claims for increased 
ratings.  The veteran was advised that in order to establish 
an increased rating, he had to show his disability had gotten 
worse.  VA also informed him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims but that he must provide enough 
information so that VA could request any relevant records.  
It told him that it was responsible for obtaining any 
evidence held by a government agency.  The veteran was also 
informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran has had ample 
opportunity to respond to the letters, supplement the record, 
and participate in the adjudicatory process after the notice 
was given, and the case was then readjudicated by the RO in 
March 2006, when it issued a supplemental statement of the 
case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  A letter addressing these elements was 
sent to the veteran in June 2006, and the information was 
also discussed in the March 2006 SSOC.  Therefore, the VA has 
fully addressed these elements.  

VA has obtained VA medical records and service medical 
records identified by the veteran.  The Board recognizes that 
the duty to assist sometimes includes providing a VA 
examination.  Examination was performed in December 2004, as 
directed in the Board's remand.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the requirements of the VCAA.


ORDER

A separate 10 percent rating is granted for left knee 
limitation of extension, subject to the laws governing the 
award of monetary benefits.  

A disability rating in excess of 30 percent for residuals of 
a left knee lateral meniscus tear, other than for limitation 
of extension, is denied.

A disability rating in excess of 10 percent for left knee 
instability is denied.

A disability rating of 20 percent, and no more, is granted 
for right knee arthritis, subject to the laws governing the 
award of monetary benefits.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


